                           UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON


 SCOTT SAN FILIPPO,                                                  Civil No. 3:20-cv-1890-AC

                       Plaintiff,                   ORDER GRANTING JOINT MOTION TO
                                                         APPROVE FLSA SETTLEMENT;
        v.                                           DISMISS MATTER WITH PREJUDICE
                                                      AND WITHOUT COSTS OR FEES TO
 VR TRAINING SOLUTIONS, INC., dba                                     EITHER PARTY
 SHIFT BIAS, a domestic corporation,
 WENDY MORGAN, an individual, and
 MARGARET HUBBELL, an individual,

                       Defendant.



ACOSTA, Magistrate Judge:

       This matter is now before the Court on Plaintiffs’ Joint Motion to Approve FLSA

Settlement; Dismiss Matter With Prejudice and Without Costs or Fees to Either Party. For the

reasons set forth below, Plaintiff’s Motion is GRANTED.

       In this Fair Labor Standards Act overtime case, the Parties have proposed a settlement

agreement for approval. The Court finds as follows:

       1.      The Parties’ settlement and corresponding Settlement and Release Agreement

(“Settlement”) provides for payments to Plaintiff and reasonable attorney’s fees.

Page 1 –ORDER GRANTING JOINT MOTION TO APPROVE FLSA SETTLEMENT;
         DISMISS MATTER WITH PREJUDICE AND WITHOUT COSTS OR FEES TO
         EITHER PARTY
       2.      The Settlement is a fair and reasonable settlement of bona fide disputes under the

Fair Labor Standards Act, among other laws, especially given Defendants’ alleged significant legal

defenses and factual defenses.

       3.      Plaintiff’s attorney’s fees and costs are reasonable and approved.

       4.      This case, including the counter-claims, is dismissed with prejudice.

       5.      The Court will retain jurisdiction over this action for the purposes of supervising

the implementation, enforcement, construction, administration, and interpretation of the

Settlement Agreement. The parties shall abide by all terms of the Settlement and Release

Agreement, which are incorporated herein, and this Order.

       Accordingly, for the reasons stated above, Plaintiff’s Joint Motion to Approve FLSA

Settlement; Dismiss Matter With Prejudice and Without Costs or Fees to Either Party is

GRANTED, and this case is dismissed with prejudice.

       Dated May 10, 2021.


                                                        John V. Acosta
                                                United States Magistrate Judge




Page 2 –ORDER GRANTING JOINT MOTION TO APPROVE FLSA SETTLEMENT;
         DISMISS MATTER WITH PREJUDICE AND WITHOUT COSTS OR FEES TO
         EITHER PARTY
